DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao (US 2009/0300243) in view of Bakalash et al. (US 2008/0136825).

As to claim 1, Chao discloses a multi-screen display control device, comprising: 
a universal serial bus port (USB connection port 11 of fig. 1), configured to link to a host (computer main frame 20 of fig. 1) to receive image data (computer main frame 20 then outputs USB packet form video-audio signal [0025]); 
a graphics processing unit (components 15, 16, 17, 18 and 181 of fig. 1) and a universal serial bus hub (USB HUB 14 of fig. 1), wherein 
the universal serial bus hub (USB HUB 14 of fig. 1) couples the universal serial bus port (USB port 11 the interface 13 of fig. 1) to the graphics processing units (components 15, 16, 17, 18 and 181 of fig. 1), and the graphics processing unit generate a high-definition multimedia interface sub-image based on the image data (micro-computer unit (MCU) 18 controls HDMI conversion circuit 17 to combine video signal of 12/24 bit format and audio signal of S/PDIF or 12S format and convert them into HDMI format signal, after that, the HDMI format signal is outputted from HDMI output port [0025]); 
and a high-definition multimedia interface port (HDMI port 12 of fig. 1), outputting the high- definition multimedia interface sub-images generated by the graphics processing unit [0025 – 0026] to screens (television 30 of fig. 2).
Chao fails to disclose a plurality of graphics processing units; the graphics processing units generate a plurality of high-definition multimedia interface sub-images; and a plurality of high-definition multimedia interface ports outputting the high- definition multimedia interface sub-images generated by the graphics processing units to a plurality of screens.
In the same field of endeavor, Bakalash discloses a system comprising a plurality of graphics processing units (GPU(0) – GPU(N-1)); the graphics processing units generate a plurality of sub-images (images for multi displays 140); and a plurality of ports outputting the sub-images generated by the graphics processing units to a plurality of screens (GPU(N-1) of fig. 1 outputs to plurality of screens 140 of fig. 1, inherently requiring a plurality of ports).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chao and the teachings of Bakalash, such that a plurality of graphics processing units were provided; the graphics processing units generated a plurality of high-definition multimedia interface sub-images; and a plurality of high-definition multimedia interface ports were provided outputting the high- definition multimedia interface sub-images generated by the graphics processing units to a plurality of screens as disclosed by Bakalash, with motivation to improve parallelization of image processing (Bakalash [0002]).
As to claim 6 (dependent on 1), Chao discloses the multi-screen display control device, wherein: the image data received from the host via the universal serial bus port is in a compressed format (image is received in USB protocol format [0023 – 0025]); and the image data in the compressed format is decompressed by the graphics processing units (image is converted to 12/24-bit RGB format by circuit 15 [0023 – 0025]).
As to claim 8 (dependent on 1), Bakalash discloses the multi-screen display control device as claimed in claim 1, wherein: each graphics processing unit generates N high-definition multimedia interface sub-images, where N is an integer greater than 1 (GPU(N-1) generating sub-images for multiple displays 140 of fig. 1).

Allowable Subject Matter
Claims 2 – 5, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 2, the Prior Art of record fails to disclose the multi-screen display control device as claimed in claim 1, further comprising: a synchronization circuit, coupled to the graphics processing units to control the timing with which the graphics processing units transfer the high-definition multimedia interface sub-images to the high-definition multimedia interface ports, for synchronous display. (Emphasis Added.)

As to claim 7, the Prior Art of record fails to disclose the multi-screen display control device as claimed in claim 1, wherein: the image data includes data of sub-images corresponding to the screens; the host runs video wall configuration software to divide a complete image into sub-images and generate data of the sub-images; and boundary trimming for the image display is performed by the video wall configuration software. (Emphasis Added.)

Claims 10 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to claim 10, Chao discloses a multi-screen display control device, comprising: 
a card (main body 10 of figs. 1 and 2), wherein card includes: 
a universal serial bus input port (USB connection port 11 of fig. 1), receiving image data (computer main frame 20 then outputs USB packet form video-audio signal [0025]); 
a graphics processing unit (components 15, 16, 17, 18 and 181 of fig. 1) and a universal serial bus hub (USB HUB 14 of fig. 1), wherein 
the universal serial bus hub (USB HUB 14 of fig. 1z) couples the universal serial bus input port (USB connection port 11 through USB interface 13 of fig. 1) to the graphics processing unit (components 15, 16, 17, 18 and 181 of fig. 1), and the graphics processing unit (components 15, 16, 17, 18 and 181 of fig. 1) generate a high-definition multimedia interface sub-image based on the image data (micro-computer unit (MCU) 18 controls HDMI conversion circuit 17 to combine video signal of 12/24 bit format and audio signal of S/PDIF or 12S format and convert them into HDMI format signal, after that, the HDMI format signal is outputted from HDMI output port [0025]); 
a high-definition multimedia interface port (HDMI port 12 of fig. 1), outputting the high- definition multimedia interface sub-image generated by the graphics processing unit [0025 – 0026] to a screens (television 30 of fig. 2); 
however, Chao alone or in combination with other art of record fails to disclose a plurality of cards, a plurality of universal serial bus cables connecting the cards in series, a plurality of graphics processing units; the graphics processing units generate a plurality of high-definition multimedia interface sub-images; and a plurality of high-definition multimedia interface ports outputting the high- definition multimedia interface sub-images generated by the graphics processing units to a plurality of screens; and wherein and a universal serial bus output port, coupling the universal serial bus hub to a next- stage card to transfer the image data. (Emphasis Added.)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/           Primary Examiner, Art Unit 2623